6:13-cv-02428-TMC          Date Filed 03/03/20         Entry Number 178      Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                  GREENVILLE DIVISION

United States of America, ex rel; Charles R,   )
Shepherd; Danny V Rude; Robert Scott           )
Dillard; Rickey Mackey,                        )        CA No. 6-13-cv-2428-TMC
                             Plaintiffs,       )
                                               )
                  vs.                          )
                                               )        ORDER TO CONDUCT
Fluor Corporation Inc; Fluor                   )           MEDIATION
Intercontinental Inc,                          )
                               Defendants.     )

                  Failure to comply with this order may result in sanctions.

       A mediation is to be completed in the above-referenced matter prior to August 24, 2020,

on a date agreed to by the parties. Upon completion of the mediation, the court is to be advised

of the results.

       Attorneys primarily responsible for handling the trial, parties and/or insurer

representatives with full settlement authority1 are ordered to be present in person, and will only

be excused for good cause shown. Every person who is excused from attending in person must

be available to participate by telephone unless otherwise ordered. Lack of discovery or

settlement authority is no excuse for failure to appear and participate. At the mediation,

primary trial counsel, along with parties and/or their insurer representatives, should be prepared

to negotiate on this case in a mutual, good faith effort to reach a fair and reasonable settlement.

If a settlement is not reached, settlement discussions will be inadmissible in court.




       1
         “Full settlement authority” for the defendant means an individual who can decide to offer the
plaintiff a sum up to the existing demand of the plaintiff or the policy limits of any applicable
insurance policy, whichever is less. “Full settlement authority” for the plaintiff means the plaintiff
himself or herself or a representative of the plaintiff who can make a binding decision on behalf of
the plaintiff or plaintiffs.


                                                   1
6:13-cv-02428-TMC           Date Filed 03/03/20       Entry Number 178        Page 2 of 2



         If any reason exists why you and your client should not participate in this scheduled

conference, you must advise the court in writing no later than ten days from the date of this

order.

         Notices have been sent to all counsel of record. Counsel are responsible for notifying

and ensuring the presence of parties and/or insurer representatives as described above.

         IT IS SO ORDERED.



                                               s/Timothy M Cain
                                               United States District Judge

March 3, 2020
Anderson, South Carolina




                                                  2
